Title: Thomas Jefferson to Thomas B. Wait, 25 September 1814
From: Jefferson, Thomas
To: Wait, Thomas B.,Wait, Thomas B., & Sons (Boston firm)


          Sir  Monticello Sep. 25. 14.
          Your favor of the 8th has been duly recieved. not being certain that I form a correct idea of the character of the state papers you propose to publish and to what extent your views may go, I will notice & observe on them specifically.
          1. Diplomatic correspondence. the whole of this in MS. is doubtless in the office of State. the parts not heretofore permitted to be made public, would not, I presume be now permitted. the residue has been printed from session to session of Congress, on loose sheets for the use of the members, and published in the  newspapers & especially in the National Intelligencer from 1801. & Fenno’s paper preceding
			 that epoch.
          2. Reports of the heads of departments; printed always for the use of the members, and in Fenno and the National
			 Intelligencer.
          3. Reports of Committees, & Motions of particular members, printed always for the use of the members. such of these as have been approved, are entered of course on the Journals of the House, where they may be found. those rejected remain only in the loose sheets printed for the members. I hardly suppose however that you would think these abortive reports & motions worth reprinting.
          
          Some of the members of Congress have been in the habit of preserving these loose sheets, and stitching them together in annual volumes: and I have no doubt this has been done by some members of your state, but a file of Fenno’s papers till 1800.
			 & of the National Intelligencer afterwards, will compleatly supply all the Diplomatic correspondence which has ever been made public, and the reports of the heads of
			 departments; and they will be found within the periods of the sessions of Congress.
          The loose sheets having been printed for the use of members only, I did not recieve them fully. whether those preserved for the uses use of the two houses of Congress were saved or not, I am not informed. the MS. papers of the department of State I understand were all preserved.
          In thus indicating to you sources from which these several descriptions of papers may certainly be obtained, I have the less regret in being myself unable to furnish them. I have little doubt they may be procured from individual members of Congress, and none at all that a file of Fenno’s papers to 1800. &
			 of the National Intelligencer afterwards will furnish the whole from the commencement of the government. with wishes of success to your undertaking, I tender you the assurance of my respect.
          Th:
            Jefferson
        